Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 1 of 19 Page ID #:966


   1   Robert S. Freund (SBN 287566)
       ROBERT FREUND LAW
   2
       10866 Wilshire Boulevard, Suite 400
   3   Los Angeles, CA 90024
   4
       Telephone: (323) 553-3407
       Email: robert@robertfreundlaw.com
   5
   6
       Attorneys for Defendant,
       TSC Acquisition Corporation
   7
   8
   9                        UNITED STATES DISTRICT COURT

  10           CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION

  11
  12     TRAVELERS PROPERTY                  CASE NO. 2:19-cv-03863 PA-SK
         CASUALTY COMPANY OF
  13                                         DEFENDANT TSC ACQUISITION
         AMERICA,                            CORPORATION’S SEPARATE
  14                                         STATEMENT OF GENUINE ISSUES
                     Plaintiff,              IN OPPOSITION TO PLAINTIFF’S
  15                                         MOTION FOR SUMMARY
         v.                                  JUDGMENT OR, IN THE
  16                                         ALTERNATIVE, PARTIAL
         TSC ACQUISITION CORP.,              SUMMARY JUDGMENT
  17
                                             [Concurrently filed with Separate
  18                 Defendant.
                                             Statement of Genuine Issues; Evidentiary
  19                                         Objections; Declarations of Nathan
                                             Johnson, David Wilder, and Robert S.
  20
                                             Freund]
  21
                                             DATE:       May 18, 2020
  22                                         TIME:       1:30 p.m.
                                             CTRM:       9A
  23
  24
                                             Judge:      Hon. Percy Anderson
  25
  26
                                             Action Filed:     May 3, 2019
  27                                         Trial Date:       July 21, 2020
  28
              TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                                 TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 2 of 19 Page ID #:967


   1         Pursuant to Local Rule 56-2, Defendant TSC Acquisition Corp (“TSC”)
   2   hereby submits this Statement of Genuine Disputes in Opposition to Plaintiff
   3   Travelers Casualty Company of America’s (“Plaintiff”) Motion for Summary
   4   Judgment.
   5         UNCONTROVERTED FACTS AND SUPPORTING EVIDENCE
   6         PLAINTIFF’S ALLEGED
                                                    OBJECTIONS AND RESPONSE
   7       UNCONTROVERTED FACTS
   8   1. Travelers issued Defendant TSC         Undisputed.
   9   Acquisition Corp. (“TSC”) a policy of
  10   workers compensation insurance, Policy
  11   No. HJUB-4F12803-3-14, with
  12   effective dates of December 31, 2014 to
  13   December 31, 2015 (the “2014 Policy”).
  14   2. Travelers issued TSC a policy of       Undisputed.
  15   workers compensation insurance, Policy
  16   No. HJUB-7114P39-6-15, with
  17   effective dates of December 31, 2015 to
  18   December 31, 2016 (the “2015 Policy”).
  19   3. The 2014 Policy and 2015 Policy        Lacks foundation; argumentative;
  20   (collectively “Policies”) were valid,     improper expert/legal opinion. Fed. R.
  21   enforceable, binding contracts between    Evid. 602, 702.
  22   Travelers and TSC, and provided
  23   insurance to TSC under the terms,         Disputed. TSC disputes that Plaintiff
  24   conditions, endorsements, and             provided insurance under the terms of
  25   attachments contained therein.            the Policies.
  26
  27
  28
                                      1
           TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                              TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 3 of 19 Page ID #:968


   1                                              Pl. Evidence: Gauntlett Decl., ¶¶3-6,
   2                                              8, and Exhibits A and B attached
   3                                              thereto; TSC’s Answer, Doc No. 14,
   4                                              ¶¶6-10, 30-31, and Travelers’
   5                                              Complaint, Doc No. 1, ¶¶6-10, 30-31.
   6                                              TSC Evidence:
   7                                              Declaration of David Wilder (Wilder
   8                                              Decl., at ¶¶7,8, 15-18 Exhibit (“Ex.”) E;
   9                                              Declaration of Nathan Johnson
  10                                              (Johnson Decl., at ¶¶3-6, 13, 23-24, Ex.
  11                                              G.
  12   4. The Policies provided that initial      Undisputed.
  13   premiums would be based on estimates
  14   of TSC’s gross payroll and that final
  15   premiums would be based on post-
  16   policy audits to determine the actual,
  17   gross payroll:
  18   GENERAL SECTION
  19   ***
  20   PART FIVE – PREMIUM
  21   A. Our Manuals
  22   All premium for this policy will be
       determined by our manuals of rules,
  23   rates, rating plans and classifications.
  24   We may change our manuals and apply
       the changes to this policy if authorized
  25   by law or a government agency
  26   regulating this insurance.
       B. Classifications
  27   Item 4 of the Information Page shows
  28   the rate and premium basis for certain
                                     2
          TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                             TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 4 of 19 Page ID #:969


   1   business or work classifications. These
   2
       classifications were assigned based on
       an estimate of the exposures you would
   3   have during the policy period. If your
   4   actual exposures are not properly
       described those classifications, we will
   5   assign proper classifications, rates and
   6   premium basis by endorsement to this
       policy.
   7   C. Remuneration
   8   Premium for each work classification is
       determined by multiplying a rate times
   9   premium basis. Remuneration is the
  10   most common premium basis. This
       premium basis includes payroll and all
  11   other remuneration paid or payable
  12   during the policy period for the service
       of: 1) All your officers and employees
  13   engaged in work covered by this policy;
  14   and 2) All other persons engaged in
       work that could make us liable under
  15   Part One (Workers Compensation
  16   Insurance) of this Policy. If you do not
       have payroll records for these persons,
  17   the contract price for their services and
  18   materials may be used as premium
       basis. This paragraph 2 will not apply if
  19   you give us proof that the employers of
  20   these persons lawfully secured their
       workers compensation obligations.
  21   D. Premium Payments
  22   You will pay all premium when due.
       You will pay the premium even if part
  23   of all of a workers compensation law is
  24   not valid.
       E. Final Premium
  25   The premium shown on the Information
  26   Page, schedules, and endorsements is an
       estimate. The final premium will be
  27   determined after this policy ends by
  28
                                     3
          TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                             TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 5 of 19 Page ID #:970


   1   using the actual, not the estimated,
   2
       premium basis and the proper
       classifications and rates that lawfully
   3   apply to the business and work covered
   4   by this policy. If the final premium is
       more than the premium you paid to you
   5   must pay us the balance. If it is less, we
   6   will refund the balance to you. The final
       premium will not be less than the
   7   highest minimum premium for the
   8   classifications covered by this policy.
       F. Records
   9   You will keep records of information
  10   needed to compute premium. You will
       provide us with copies of those records
  11   when we ask for them.
  12   G. Audit
       You will let us examine and audit all
  13   your records that relate to this policy.
  14   These records include ledgers, journals,
       registers, vouchers, contracts, tax
  15   reports, payroll and disbursement
  16   records, and programs for storing and
       retrieving data. We may conduct the
  17   audits during regular business hours
  18   during the policy period and withing
       three years after the policy period ends.
  19   Information developed by audit will be
  20   used to determine the final premium.
       Insurance rate service organizations
  21   have the same rights we have under this
  22   provision.
       ***
  23   POLICY AMENDATORY
  24   ENDORSEMENT - CALIFORNIA
       WC 04 03 01 (B)
  25
  26   8. Part Five, "Premium", E, "Final
       Premium", is amended to read as
  27   follows: The premium shown on the
  28
                                     4
          TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                             TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 6 of 19 Page ID #:971


   1   Information Page, schedules, and
   2
       endorsements is an estimate. The final
       premium will be determined after this
   3   policy ends by using the actual, not the
   4   estimated, premium basis and the
       proper classifications and rates that
   5   lawfully apply to the business and work
   6   covered by this policy the balance to
       you. If the final premium is more than
   7   the premium you paid to us, you must
   8   pay us the balance. If it is less, we will
       refund the balance to you. The final
   9   premium will not be less than the
  10   highest minimum premium for the
       classifications covered by this policy.
  11   ***
  12   Policy Audit Information Attachment
       WUNN7F00
  13
  14   Dear Policyholder:

  15   This policy is issued with an estimated
  16   premium based upon information
       provided through your Producer.
  17   This premium is subject to adjustment
  18   at the end of the policy period. At that
       time, you may receive a request for
  19   information in the mail or a premium
  20   auditor may contact you to review the
       necessary records. The information
  21   developed is needed to determine the
  22   final earned premium for this policy.
  23   5. Travelers paid in excess of $5            Lacks foundation and personal
  24   million in workers’ compensation             knowledge. Fed. R. Evid. 602, 701.
  25   benefits under the 2014 Policy.
  26
  27
  28
                                     5
          TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                             TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 7 of 19 Page ID #:972


   1                                           Disputed. Travelers only paid out a
   2                                           total of $135,596.96 in loss claims on
   3                                           both the 2014 and 2015 policies.
   4
   5                                           Pl. Evidence: Gauntlett Decl., at ¶8;
   6                                           Soufi Decl., ¶7.
   7                                           TSC Evidence: Wilder Decl., at ¶15-
   8                                           18, Ex. E.
   9   6. On May 5, 2016, Travelers            Lacks Foundation and authentication;
  10   representative John Kalinowsky met      vague and ambiguous as to “TSC’s
  11   with TSC’s HR Specialist, Christian     offices;” hearsay. Fed. R. Evid. 403,
  12   Gonzalez at TSC’s offices to conduct    602, 802, 901.
  13   part of the audit of the 2014 Policy.
  14                                           Disputed. TSC’s office is not located in
  15                                           Dallas, Texas but in Los Angeles,
  16                                           California, and Christian Gonzales did
  17                                           not attend the audit meeting at Sage
  18                                           Telecom as he was out on bereavement
  19                                           at that time and so notified Travelers’
  20                                           officials.
  21
  22                                           Pl. Evidence: Kalinowsky Decl., ¶4
  23                                           and Exhibit D attached thereto.
  24
  25                                           TSC Evidence: Johnson Decl., at ¶¶2,
  26                                           14-16 Exs. F, H.
  27
  28
                                     6
          TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                             TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 8 of 19 Page ID #:973


   1   7. Mr. Kalinowsky assessed TSC’s          Lacks foundation and authentication;
   2   business and collected the actual gross   prejudicial; vague and ambiguous;
   3   payroll for the 2014 Policy coverage      hearsay. Fed. R. Evid. 403, 602, 802,
   4   period, along with other financial        901.
   5   information.
   6                                             Disputed. Plaintiff did not receive
   7                                             complete financial records and correct
   8                                             employee classifications directly from
   9                                             TSC.
  10
  11                                             Pl. Evidence: Kalinowsky Decl., ¶¶4-5
  12                                             and Exhibit E attached thereto.
  13                                             TSC Evidence: Wilder Decl., at ¶¶6,
  14                                             8; Johnson Decl., at ¶¶15-16.
  15   8. On July 7, 2016, Travelers issued a    Lacks foundation and authentication;
  16   Premium Adjustment Notice, notifying      argumentative; hearsay. Fed. R. Evid.
  17   TSC of the results of the 2014 Policy     602; 802, 901.
  18   premium audit, which totaled $139,211,
  19   and the outstanding amount therefore      Disputed. The 2014 policy premium
  20   due.                                      audit was incorrect; therefore, this
  21                                             amount was not outstanding.
  22
  23                                             Pl. Evidence: Kalinowsky Decl., ¶¶4-6
  24                                             and Exhibits D-F attached thereto;
  25                                             Gauntelett Decl., ¶3 and Exhibit A
  26                                             attached thereto at p. 192.
  27
  28
                                     7
          TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                             TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 9 of 19 Page ID #:974


   1                                            TSC Evidence: Wilder Decl., at ¶¶6, 8-
   2                                            14, Exs. C, D; Johnson Decl., at ¶¶8-9,
   3                                            16-17 Ex. G; Plaintiff’s SUF ¶¶10, 11.
   4   9. Pursuant to provisions within the     Lacks foundation and personal
   5   2014 Policy, TSC disputed the initial    knowledge; hearsay. Fed. R. Evid. 602,
   6   2014 Policy audit calculation, arguing   802, 901.
   7   certain employee classifications were
   8   inaccurate.                              Undisputed that TSC disputed the 2014
   9                                            Policy audit calculation.
  10
  11                                            Disputed, as TSC also objected to
  12                                            certain payroll calculations.
  13
  14                                            Pl. Evidence: Kalinowski Decl., ¶7
  15                                            and Exhibit G attached thereto.
  16                                            TSC Evidence: Wilder Decl., at ¶¶6, 8;
  17                                            Johnson Decl., at ¶19 Ex. I
  18   10. Travelers considered TSC’s appeal, Vague and ambiguous; prejudicial. Fed.
  19   worked with TSC on the issues that       R. Evid. 403.
  20   were raised regarding the audit of the
  21   2014 Policy, and resolved them in        Disputed. Plaintiff did not “work with
  22   TSC’s favor, reducing the audit of the   TSC;” the process was contentious, and
  23   2014 Policy premium by $8,118.           the audit was not resolved in favor of
  24                                            TSC.
  25
  26                                            Pl. Evidence: Kalinowsky Decl., ¶8
  27                                            and Exhibit H attached thereto.
  28
                                     8
          TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                             TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 10 of 19 Page ID #:975


   1                                          TSC Evidence: Johnson Decl., at ¶¶3-
   2                                          6, 14-21, 23-24, Exs. G, I.
   3   11. On November 23, 2016, Travelers    Disputed. This amount is was not
   4   notified TSC of the revised audited    owed.
   5   premium related to the 2014 Policy,
   6   which totaled $131,093, and the amount Pl. Evidence: Kalinowsky Decl., ¶8
   7   therefore additionally owed, which     and Exhibit H attached thereto;
   8   amounted to $61,837.                   Gauntlett Decl., ¶9 and Exhibit A
   9                                          attached thereto at p. 200 and Exhibit C
  10                                          attached thereto at p. 356.
  11                                          TSC Evidence: Wilder Decl., at ¶¶8-14
  12                                          Ex. C, D; Johnson Decl., at ¶¶3-6, 16-
  13                                          17, 20-21, Ex. G.
  14
  15   12. On October 18, 2016, TSC made a    Undisputed that TSC made certain
  16   payment of $8,597.74 towards the       payments towards the 2014 Policy
  17   outstanding 2014 Policy premium.       premium.
  18
  19                                          Disputed, the payment was not made
  20                                          towards any revised 2014 Policy
  21                                          premium but to keep negotiations on
  22                                          the 2014 and 2015 audits moving
  23                                          forward.
  24
  25                                          Pl. Evidence: Exhibit C attached to the
  26                                          Gauntlett Decl., p. 356.
  27                                          TSC Evidence: Johnson Decl., at ¶21.
  28
                                      9
           TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                              TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 11 of 19 Page ID #:976


   1   13. On March 27, 2017, TSC made a      Undisputed that TSC made certain
   2   payment of $10,000.00 towards the      payments towards the 2014 Policy
   3   outstanding 2014 Policy premium.       premium.
   4
   5                                          Disputed, as the payment was made
   6                                          towards any revised 2014 Policy
   7                                          premium but to keep negotiations on
   8                                          the 2014 and 2015 audits moving
   9                                          forward.
  10
  11                                          Pl. Evidence: 13. Exhibit C attached
  12                                          to the Gauntlett Decl., p. 356.
  13                                          TSC Evidence: Johnson Decl., at ¶21.
  14   14. Travelers received a total of      Argumentative; improper expert/legal
  15   $87,839.74 towards the 2014 Policy     opinion. Fed. R. Evid. 702.
  16   premium, leaving $43,253.26 due and
  17   owing.                                 Undisputed that TSC made certain
  18                                          payments towards the 2014 Policy
  19                                          premium.
  20
  21                                          Disputed, that any money was due and
  22                                          owing on the 2014 Policy.
  23
  24                                          Pl. Evidence: Exhibit C attached to the
  25                                          Gauntlett Decl., p. 356; Gauntlett Decl.,
  26                                          ¶¶9, 11.
  27
  28
                                      10
           TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                              TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 12 of 19 Page ID #:977


   1                                             TSC Evidence: Wilder Decl., at ¶¶8,
   2                                             13, Ex. C; Johnson Decl., at ¶¶2-6, 13-
   3                                             18 Ex. F, G and I.
   4   15. Travelers did not receive any         Irrelevant. Fed. R. Evid. 401, 402.
   5   objection to, or dispute regarding the
   6   revised audited 2014 Policy premium.      Disputed. TSC continually disputed
   7                                             the revised audited 2014 Policy
   8                                             premium from August 24, 2016 to
   9                                             present.
  10
  11                                             Pl. Evidence: Gauntlett Decl., ¶14;
  12                                             Kalinoswky Decl., ¶9.
  13                                             TSC Evidence: Wilder Decl., at ¶¶9-
  14                                             14, Ex. C, D; Johnson Decl., ¶¶21-23.
  15   16. On March 6, 2018, Travelers’          Disputed based on evidentiary
  16   representative, Nerissa Soufi, met with   objections. Lacks foundation; hearsay.
  17   TSC’s Controller, David E. Wilder, and    Fed. R. Evid. 602, 802, 901.
  18   Accounting and Payroll Manager,
  19   Olegario Gonzalez at TSC’s offices to
  20   conduct part of the audit of the 2015
  21   Policy.
  22   17. Ms. Soufi assessed TSC’s business     Disputed based on evidentiary
  23   and collected the actual gross payroll    objections. Lacks foundation; hearsay.
  24   for the 2015 Policy coverage period,      Fed. R. Evid. 602, 802, 901.
  25   along with other financial information.
  26
  27
  28
                                      11
           TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                              TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 13 of 19 Page ID #:978


   1   18. Travelers used TSC’s actual gross         Lacks foundation; hearsay. Fed. R.
   2   payroll data, along with its manual of        Evid. 602, 802, 901.
   3   rules, rates, ratings, and classifications,
   4   and determined the audited premium for Disputed, to the extent the audited
   5   the 2015 Policy was $286,290.                 premium was based on an experience
   6                                                 modifier as described in paragraph 7 of
   7                                                 the Soufi Declaration.
   8
   9                                                 Pl. Evidence: Soufi Decl., ¶¶5, 8 and
  10                                                 Exhibits J and K attached thereto.
  11                                                 TSC Evidence: Wilder Decl., at ¶¶15-
  12                                                 18 Ex. D, E; Johnson Decl., at ¶¶13, 23.
  13   19. The final audited 2015 Policy             Lacks foundation; hearsay. Fed. R.
  14   premium was $155,197 more than the            Evid. 602, 802, 901.
  15   final audited 2014 Policy premium,
  16   which was primarily due to the                Disputed. There was no increased risk
  17   increased risk in insuring TSC.               as the expo modification and any sales-
  18                                                 related employee classifications were
  19                                                 incorrect and/or false.
  20
  21                                                 Pl. Evidence: Soufi Decl., ¶6 and
  22                                                 compare Exhibit K attached thereto
  23                                                 with Kalinowsky Decl., ¶8 and Exhibit
  24                                                 H attached thereto.
  25                                                 TSC Evidence: Wilder Decl., at ¶¶5,
  26                                                 15-18 Ex. D, E; Johnson Decl., at ¶13.
  27
  28
                                      12
           TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                              TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 14 of 19 Page ID #:979


   1   20. Final premium calculations take         Disputed based on evidentiary
   2   into consideration an “experience           objections. Lacks foundation;
   3   modifier”, which can either lead to         mischaracterizes evidence; prejudice.
   4   additional charges, or to a discount on     Fed. R. Evid. 401, 402, 403.
   5   the premium, based on TSC’s history,
   6   or lack thereof, of filing claims and the
   7   amount of benefits paid out in relation
   8   thereto.
   9   21. On June 27, 2018, Travelers             Argumentative; improper expert/legal
  10   notified TSC of the final audited           opinion. Fed. R. Evid. 702.
  11   premium related to the 2015 Policy,
  12   which totaled $286,290, and the amount Disputed. These figures do not
  13   that was additionally owed, $237,230.       accurately reflect the final 2015 Policy
  14                                               premium.
  15
  16                                               Pl. Evidence: Soufi Decl., ¶8 and
  17                                               Exhibit K attached thereto; Gauntlett
  18                                               Decl., ¶¶10, 12.
  19                                               TSC Evidence: Wilder Decl., at ¶¶15-
  20                                               18 Ex. D, E; Johnson Decl., at ¶¶8, 3-6,
  21                                               23-24.
  22   22. Prior to this suit, TSC never           Irrelevant. Fed. R. Evid. 401, 402.
  23   notified Travelers of any objections or
  24   disputes it had related to the audited      Disputed. TSC objected to and
  25   2015 Policy premium and has failed to       disputed the audited 2015 Policy
  26   remit any payment for the additional        premium on multiple occasions,
  27   $237,230 that remains due and owing.        including refusing to remit additional
  28
                                      13
           TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                              TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 15 of 19 Page ID #:980


   1                                               payment. No additional amount was
   2                                               due and owing.
   3
   4                                               Pl. Evidence: Soufi Decl., ¶9;
   5                                               Gauntlett Decl., ¶¶10, 12, 14.
   6                                               TSC Evidence: Wilder Decl., at ¶14;
   7                                               Johnson Decl., at ¶¶23, 24.
   8   23. Prior to this suit, Travelers reached   Argumentative, improper expert/legal
   9   out to TSC on multiple occasions            opinion; lacks foundation and
  10   requesting remittance of the outstanding authentication; hearsay. Fed. R. Evid.
  11   premiums owed: $43,253.26 for the           602, 702, 802, 901.
  12   2014 Policy and $237,230 for the 2015
  13   Policy; for a combined debt of              Disputed. TSC does not owe money
  14   $280,483.26.                                under either policy.
  15
  16                                               Pl. Evidence: Gauntlett Decl., ¶¶13, 15
  17                                               and Exhibit C attached thereto; TSC’s
  18                                               Answer, Doc No. 14, ¶16, and
  19                                               Travelers’ Complaint, Doc No. 1, ¶16.
  20                                               TSC Evidence: Wilder Decl., at ¶¶5, 7-
  21                                               8, 15-18, Exs. C, D, E; Johnson Decl.,
  22                                               at ¶ 3-6, 13, 23-24, Ex. I.
  23   24. During this suit, TSC has failed to     Irrelevant. Fed. R. Evid. 401, 402.
  24   produce any documentation, testimony,
  25   or expert analysis to dispute Travelers’    Disputed.
  26   audit calculations or causes of action.
  27                                               Pl. Evidence: Agness Decl., ¶4.
  28
                                      14
           TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                              TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 16 of 19 Page ID #:981


   1                                              TSC Evidence: Freund Decl., at ¶3.
   2
   3    ADDITIONAL MATERIAL FACTS                      SUPPORTING EVIDENCE
   4   25. TSC paid the entire initial policy     Wilder Decl., at ¶3; Johnson Decl., at ¶
   5   premium for both 2014 and 2015             24; Guantlett Decl. at p. 15, 219; Mot.
   6   Policies.                                  at 11, n. 5.
   7   26. TSC is 100% state and federally        Johnson Decl., at ¶¶ 3-6, Ex. G.
   8   funded and does not sell any products
   9   or services at either the retail or
  10   wholesale level. Lifeline wireless
  11   customers receive free monthly service,
  12   free airtime each month, and a free
  13   handset. All of TSC’s income is derived
  14   from both state (California) and federal
  15   taxes, which are used to pay for the
  16   wireless minutes provided through the
  17   LifeLine program. There is no financial
  18   transaction, collection of any amount
  19   from the customer, and no bill is
  20   rendered to the customer for LifeLine
  21   service.
  22   27. TSC LifeLine service is not a          Johnson Decl., at ¶¶ 3-6, Ex. G.
  23   “prepaid” service.
  24   28. WCIRB employee classification          Freund Decl., at ¶ 2, Ex. J.
  25   code 8017 (“STORES—retail—
  26   N.O.C.”) applies to “retail stores
  27   engaged in the sale of items not more
  28
                                      15
           TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                              TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 17 of 19 Page ID #:982


   1   specifically described by another store
   2   classification, including but not limited
   3   to appliances, artwork, baked goods,
   4   cellular telephones, ….”
   5   29. John Kalinowsky visited Sage             Johnson Decl. at ¶¶2, 15, Exs. F, H.
   6   Telecom, Inc.’s (“Sage”) office in
   7   Dallas, Texas on May 5, 2016, not
   8   TSC’s office, and did not meet with
   9   Christian Gonzales, who was on
  10   bereavement leave.
  11   30. Sage was a wholly owned                  Wilder Decl., at ¶¶6-8; Johnson Decl. at
  12   subsidiary of TSC without access,            ¶¶8-9, 14-17.
  13   knowledge, or comprehension of the
  14   financials for TSC that would be needed
  15   for Plaintiff to properly conduct the
  16   2014 Policy audit.
  17   31. Any financial records obtained           Wilder Decl., at ¶¶6-8; Johnson Decl. at
  18   from Sage would not have reflected           ¶¶6, 8-9, 14-17; Soufi Decl., ¶ 4, Ex. I;
  19   accurate or complete and consolidated        Kalinowsky Decl., ¶¶4-5, Ex. D.
  20   financial records of TSC.
  21
  22   32. Both the 2014 and 2015 Policies          Wilder Decl., at ¶¶6, 9-10, 12, 14;
  23   improperly reclassified employees from Johnson Decl. at ¶¶3-6, 14-21, 23-24,
  24   clerical designations to retail or outside   Ex. G, I.
  25   sales, among other misclassifications.
  26   33. Both the 2014 and 2015 Policies          Wilder Decl., at ¶¶6-8; Johnson Decl. at
  27   premium inexplicably increased during        ¶¶ 14-17; Soufi Decl., at Ex. I;
  28
                                      16
           TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                              TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 18 of 19 Page ID #:983


   1   a period when TSC eliminated the             Kalinowsky Decl., ¶5 at Exs. E, F and
   2   majority of its workforce in Dallas.         H.
   3   34. Travelers’ Loss Run states Travelers Wilder Decl., at ¶¶15-18, Ex. E.
   4   only paid $148,122.76 in losses
   5   attributable to the 2014 and 2015
   6   Policy.
   7   35. Plaintiff based the 2015 Policy          Wilder Decl., at ¶¶15-18, Ex. E;
   8   adjustments on an erroneous experience Johnson Decl. at ¶13; Soufi Decl., ¶¶5,
   9   modification.                                8, Exs J, K; Gauntlett Decl., at ¶8;
  10                                                Kalinowsky Decl., ¶5 at Ex. H.
  11
  12
  13   36. At all relevant times, TSC openly        Wilder Decl., at ¶¶ 6-18, Exs. A, B C,
  14   and continuously contested and               and D; Johnson Decl., at ¶¶ 3-6, 14-21,
  15   disputed both the 2014 and 2015 Policy       23-24, Ex. I; Kalinowsky Decl., ¶7.
  16   audits directly with Plaintiff.
  17
  18   37. At all relevant times, TSC openly        Wilder Decl., at ¶7, Ex. B; Johnson
  19   and continuously contested and               Decl., at ¶24.
  20   disputed both the 2014 and 2015 Policy
  21   audits with Plaintiff’s collection agency.
  22   38. TSC made some payment towards            Johnson Decl., at ¶ 21.
  23   the alleged balance, as a gesture of good
  24   faith—not as any admission as to the
  25   accuracy of the audits.
  26
  27
  28
                                      17
           TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                              TO PLAINTIFF’S MSJ
Case 2:19-cv-03863-PA-SK Document 29-1 Filed 04/27/20 Page 19 of 19 Page ID #:984


   1   DATED: April 27, 2020              ROBERT FREUND LAW
   2
   3                                By    /s/ Robert S. Freund
                                          Robert S. Freund
   4
                                          Attorneys for Defendant
   5                                      TSC ACQUISITION CORPORATION
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                      18
           TSC’S SEPARATE STATEMENT OF GENUINE ISSUES IN OPPOSITION
                              TO PLAINTIFF’S MSJ
